Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 41-53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse.  The examiner notes the election of species is not relevant to the current set of claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 31-39 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2017/214675 to Harvey.
Claims 31, 33-36:
Harvey teaches a mixed metal oxide coating, used as an antireflective and protective barrier, applied to a glass substrate (pg. 27-28:25-5).  The mixed metal oxide coating comprises at least two oxides, and in a particular embodiment at least 6 (pg. 16:8-26).  In particular, silicon, aluminum, titanium, zirconium (Id.).  Harvey does not quantify the coefficient of friction and critical scratch load of the coating.  However, these properties are determined to be inherent based on the identical structure and composition of the product.  

The mixed metal oxide coating is formed from alkoxides of the formula MOR (pg. 17) with particular compositions found in the examples.
Claim 37:
The composition does not contain significant carbon or carbon based compounds.
Claims 38-39:
Harvey does not specifically quantify the transparency and reflectivity.  However, it is noted that transmittance is above 75% in all cases (Fig 7 and 7’).  Nevertheless, these properties are determined to be inherent based on the identical structure and composition of the product.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 31-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/214675 to Harvey.
Harvey does not specify the thickness of the coating is in the range of 15-50 nm.  However, Harvey does teach the coating thickness is a controlled variable engineered by choice of metals and porosity.  The coating solution is deposited to yield films of appropriate refractive index and thickness based on the necessary antireflection (pg 35:14-28).  In this respect, the coating thickness is a result effective variable having the art recognized effect on antireflection property.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to routinely optimize the coating thickness, inclusive of 15-50 nm, in order to achieve the desired antireflection property.
Additionally, the properties of coefficient of friction, critical scratch load, transparency, and reflectivity would have been obvious based on Harvey’s desire to produce an antireflective protective barrier layer on a glass substrate. 

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/214675 to Harvey in view of US 2013/0202895 to Arfsten.
Harvey does not specifically quantify the thickness of the coating layer.  However, Arfsten teaches a mixed metal oxide coated layer where the coated layer has a thickness of at least 20 nm and preferably at least about 50 nm [0069-0070].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the coated layer of Harvey to a thickness of 20-50 nm because Arfsten teaches that such a thickness is suitable for a mixed oxide coated layer functioning as an antireflective layer.

Response to Arguments
Applicant's arguments filed 12/17/21 have been fully considered but they are not persuasive.
The position that the claimed properties are inherent/obvious is maintained for the reasons discussed above.  In addition, none of the claimed compositions or structure differ in any material way from the product disclosed in Harvey. And there is no evidence that the claimed properties would have been unexpected or unattainable from the product disclosed by Harvey.  Simply because Harvey never quantified the coefficient of friction or critical scratch load does not preclude the possibility, or even likelihood, that its coating achieved at least the required values, especially since its stated purpose was a protective barrier. In the absence of any evidence that the claimed properties would have been unexpected in light of the Harvey disclosure, there is no indication that the limitation is anything other than mere quantification of the properties of a known coating.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX A ROLLAND whose telephone number is (571)270-5355.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 5712721234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ALEX A ROLLAND/Primary Examiner, Art Unit 1796